Per Curiam.
The respondent, on due notice, having moved this Court to recommit the above stated case to his Honor, Judge R. C. Watts, for a statement from the Judge as to what occurred at the hearing before him on the application for the injunction set out in the “Case.” It is, on motion of W. P. Pollock and Edward Mclver, respondent’s attorneys, Ordered, that the case be recommitted to the Circuit Court for a statement by his Honor, Judge Watts, as to what occurred before him when he granted the order appointing a receiver, as set out in the “Case,” folios 23 to 27. That said statement may be attached to and shall be considered as a part of the “Case” as printed.